Matter of McLaughlin (2022 NY Slip Op 06678)





Matter of McLaughlin


2022 NY Slip Op 06678


Decided on November 23, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 23, 2022

PM-198-22
[*1]In the Matter of Susan Marie McLaughlin, an Attorney. (Attorney Registration No. 2222206.)

Calendar Date:November 14, 2022

Before:Egan Jr., J.P., Lynch, Reynolds Fitzgerald, Fisher and McShan, JJ.

Susan Marie McLaughlin, Bonita Springs, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Susan Marie McLaughlin was admitted to practice by this Court in 1988 and lists a business address in Bonita Springs, Florida with the Office of Court Administration. McLaughlin now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose McLaughlin's application.
Upon reading McLaughlin's affidavit sworn to August 10, 2022 and filed August 15, 2022, and upon reading the November 14, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that McLaughlin is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Reynolds Fitzgerald, Fisher and McShan, JJ., concur.
ORDERED that Susan Marie McLaughlin's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Susan Marie McLaughlin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Susan Marie McLaughlin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and McLaughlin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Susan Marie McLaughlin shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.